Citation Nr: 1759392	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine (low back disability).

3.  Entitlement to a disability rating in excess of 20 percent from June 11, 2009, to September 15, 2010; and from November 1, 2010, for service-connected patellofemoral pain syndrome of the right knee (right knee disability).

4.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee (left knee disability).

5.  Entitlement to a disability rating in excess of 20 percent as of June 11, 2009, for service-connected right ankle instability.

6.  Entitlement to a disability rating in excess of 20 percent as of June 11, 2009, for service-connected left ankle instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984, from February 1991 to March 1991, and from December 1993 to June 2001.

This appeal is before the Board of Veterans' Appeals (Board) from August 2009 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The August 2009 rating decision increased the disability rating for a right knee disability to 20 percent, effective June 11, 2009; increased the disability rating for right ankle instability to 20 percent, effective June 11, 2009; increased the disability rating for left ankle instability to 20 percent, effective June 11, 2009; continued a disability rating of 20 percent for a low back disability; and continued a disability rating of 10 percent for a left knee disability.

During the pendency of the appeal, in a December 2011 rating decision, the RO assigned a temporary 100 percent disability rating, effective September 16, 2010; and continued the 20 percent rating from November 1, 2010, for the Veteran's low back disability.  The periods during which the Veteran has a 100 percent rating are not on appeal as the maximum rating is assigned.  However, the low back issue remains in appellate status for all other periods of time during which the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The September 2012 rating decision denied service connection for depression.

The Board notes that the Veteran submitted a January 2012 VA Form 9, which requested a Central Office hearing.  He then submitted a July 2013 VA Form 9, which requested a videoconference hearing.  The Veteran and his spouse testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced as he and his spouse were given the opportunity to appear before the Veterans Law Judge, and the Veteran did not at any time object to being given a videoconference hearing or request a Central Office hearing instead.

The issue of entitlement to service connection for a bilateral foot disorder secondary to the service-connected low back disability has been raised by the record in a May 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of service connection for depression and for higher disability ratings for bilateral knee disabilities and low back disability since March 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to March 1, 2016, the Veteran's low back disability was manifested by flexion no worse than 45 degrees even considering pain; favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least four weeks but less than six weeks during the past 12 months were not demonstrated.

2.  From March 1, 2016, the Veteran's low back disability is manifested by forward flexion of 25 degrees at its worst with pain noted and causing functional loss.

3.  The Veteran's service-connected right ankle disability is assigned a 20 percent disability rating, which is the maximum rating authorized under Diagnostic Code (DC) 5271.

4.  The Veteran's service-connected left ankle disability is assigned a 20 percent disability rating, which is the maximum rating authorized under DC 5271.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2016, the criteria for a disability rating in excess of 20 percent for a service-connected low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2017).

2.  As of March 1, 2016, the criteria for a disability rating of 40 percent for a service-connected low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2017).

3.  The criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5271, 4.87 (2017).

4.  The criteria for a disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5271, 4.87 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

In this case, the Veteran's service-connected low back disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5243.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's traumatic arthritis has been rated under DC 5243 based on IVDS.  However, the Board notes that, as the evidence shows below, the Veteran only recently became diagnosed with IVDS and is not the basis for his rating at any point in time.  As such, the Board finds that a hyphenated diagnostic code is not appropriate and that the Veteran's low back disability is more appropriately rated under DC 5010, which instructs to rate under DC 5003 for degenerative arthritis.

DC 5003 applies to degenerative arthritis established by x-ray findings and rates on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

The General Rating Formula provides for a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ROMs for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2017).

A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Turning now to the evidence, a July 2009 VA examination report reflects the Veteran's complaints of constant lumbar pain, which worsened with exercise and prolonged sitting.  His ROM was forward flexion to 88 degrees, and extension to 12 degrees and to 16 degrees after repetitive motion with objective evidence of pain.  He did not require bedrest for pain relief in the past 12 months for 24 hours or more consecutively.  He had flare-ups of the lumbar spine with sharp pain and a burning feeling around the waist two or three times a day at work, lasting about 30 to 60 minutes for each flare-up.  The VA examiner noted that he was unable to estimate function during flare-ups without undue speculation pursuant to DeLuca.  The Veteran denied urinary incontinence, erectile dysfunction, and had rare episodes of fecal incontinence about four to five times a year.  The diagnosis was DJD and DDD of the lumbar spine.

An October 2009 VA examination report reflects the Veteran's report of constant low back pain with no weakness, sphincter disturbance, and limitation of walking to only 100 feet before he was "burned out."  On examination, he had normal gait.

An October 2014 VA examination report reflects diagnoses of low back strain, low back pain, mechanical low back pain, degeneration of the lumbosacral intervertebral disc, herniation of the lumbosacral intervertebral disc, and lumbosacral spine DJD (spondylo-arthritis).  The Veteran reported pain at the belt-line level across the back from paraspinous to paraspinous area, more to the left.  He denied any radiation to the right, and any bowel or bladder incontinence.  He reported flare-ups resulting in constant pain in the back that lasted for several hours; flare-ups with pain rated at 9 out of 10 occurred about weekly, but occurred more often with less severe pain.  ROM was forward flexion to 55 degrees with pain beginning at 45 degrees, and extension to 10 degrees with pain beginning at 10 degrees.  He did not have any additional limitation of motion following repetitive-use testing.  He did not have ankylosis of the spine or IVDS of the thoracolumbar spine.  X-rays documented arthritis.  The VA examiner stated that the Veteran could have limitations in ROM, endurance, joint function, and pain during a flare-up; but that he was unable to estimate the additional level of impairment without resorting to mere speculation.

A March 1, 2016, VA back examination report reflects diagnoses of DJD and DDD of the lumbar spine.  The Veteran reported low back pain worsening over the last 18 months with radiating pain in both lower extremities, muscle stiffness, and loss of ROM to the low back.  He had flare-ups three to four days a week that lasted several days and involved severe low back pain with pain down both legs such that he could barely get out of bed some days.  He had forward flexion to 25 degrees and extension to 10 degrees, with pain noted and causing functional loss.  There was also evidence of pain with weight-bearing, and of localized tenderness or pain on palpation along the lumbar paraspinous muscles down to the sacral region bilaterally.  The Veteran was unable to perform repetitive-use testing due to fear of pain.  The VA examiner was unable to say whether the Veteran's pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups without mere speculation as there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  He also had IVDS of the thoracolumbar spine with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.

A January 2017 VA back examination report reflects diagnoses of DDD and DJD of the lumbar spine.  The VA examiner found that the Veteran's diagnosis of DJD was a progression of the previous diagnosis based on swelling and stiffness, and that the Veteran's DDD of the lumbar spine was a new and separate diagnosis.  The Veteran reported flare-ups of the thoracolumbar spine where he could not sit up straight for more than five to 15 minutes quite often.  He had forward flexion to 85 degrees and extension to 25 degrees with pain noted but not causing functional loss.  There was no evidence of pain with weight-bearing, but there was objective evidence of pain on passive ROM testing and nonweight-bearing testing of the back.  He was not able to perform repetitive-use testing due to pain and stiffness, and the examination was not conducted during a flare-up.  However, the VA examiner stated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repetitive use or flare-ups.  The Veteran did not have ankylosis of the spine or IVDS.

At the August 2017 hearing, the Veteran reported excruciating back pain.

Based on a careful review of the applicable evidence, both lay and medical, the Board finds that a disability rating in excess of 20 percent for the Veteran's low back disability is not warranted prior to March 1, 2016.  However, a disability rating of 40 percent, but no higher, is warranted as of March 1, 2016.

Prior to March 1, 2016, the evidence reflects that the Veteran had forward flexion to 88 degrees.  However, because the July 2009 VA examination report did not note when pain began during ROM testing, it is considered inadequate to evaluate the Veteran's disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Nonetheless, the ROM testing during the October 2014 VA examination is adequate and found objective evidence of low back pain beginning at 45 degrees with flexion.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  However, there is no evidence of forward flexion limited to 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine.  Therefore, based on the October 2014 finding of pain beginning at 45 degrees of flexion, the Veteran's low back disability is appropriately rated as 20 percent disabling under the General Rating Formula prior to March 1, 2016.

The Board also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes prior to March 1, 2016.  However, the July 2009 VA examiner stated that the Veteran did not require bedrest for 24 hours or more in the past 12 months, and the October 2014 VA examiner found that the Veteran did not have IVDS.  Thus, the IVDS Formula does not support a rating higher than 20 percent.

However, from March 1, 2016, the evidence reflects that the Veteran had forward flexion to 25 degrees, which warrants a 40 percent disability rating.  Accordingly, the Board assigns a 40 percent rating from March 1, 2016.  As discussed further in the remand portion of this decision, the Board is remanding the issue of entitlement to a rating higher than 40 percent for the Veteran's low back disability.

The Board also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes as of March 1, 2016.  While there is conflicting evidence as to whether the Veteran actually has IVDS, the March 2016 VA examiner found that the Veteran had IVDS with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months, which would warrant only a 10 percent rating.  Thus, the IVDS Formula does not support a rating higher than 40 percent.

The Board acknowledges that the Veteran's service-connected low back disability causes pain.  The presence of pain, as described by the Veteran, is certainly a component of his disability and is contemplated in the rating criteria.  The Board finds that the 20 percent rating assigned, as well as the increased disability rating of 40 percent awarded herein from March 1, 2016, adequately portray any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his low back disability.  Accordingly, a 20 percent rating prior to March 1, 2016, and a 40 percent rating as of March 1, 2016, are appropriate as they already encompass the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, separate 20 percent ratings for radiculopathy of the bilateral lower extremities have been in effect since November 19, 2015, under DC 8520, which evaluates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2017).  Under such code, a 20 percent is warranted for moderate incomplete paralysis, a 40 percent is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, and 80 percent rating is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).

Upon review, the Board finds that separate ratings in excess of 20 percent for the Veterans bilateral lower extremity radiculopathy are not warranted.  The March 2016 VA examiner described the Veteran's radiculopathy as moderate in nature bilaterally.  As such, moderately severe incomplete paralysis has not been demonstrated at any time during the appeal.  In fact, the January 2017 VA examiner described the Veteran's radiculopathy as only mild in nature for the right and not affected at all on the left.  As such, separate ratings in excess of 20 percent under DC 8520 are not warranted.

There is no evidence of any other associated neurologic impairment, such as complaints or diagnoses referable to any associated bladder impairment.  The Board acknowledges the Veteran's report at his July 2009 VA examination of rare episodes of fecal incontinence about four to five times a year.  However, there is no indication that the fecal incontinence is associated with his low back disability.  Moreover, in order to warrant a compensable rating, the Veteran would have to have constant slight, or occasional moderate leakage under 38 C.F.R. § 4.114, DC 7332, which is not demonstrated by the evidence.

As such, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for the Veteran's low back disability prior to March 1, 2016.  However, a disability rating of 40 percent, but no higher, is warranted as of March 1, 2016.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Bilateral Ankle Disabilities

In this case, the Veteran's service-connected bilateral ankle disabilities are each evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5271.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  38 C.F.R. § 4.27.  In this case, DC 5299 is used to identify unlisted musculoskeletal disorders, which the RO rated based on limitation of motion of the ankle pursuant to 38 C.F.R. § 4.71a, DC 5271.

Under DC 5271, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.  The maximum schedular rating available for limitation of motion for the ankle is 20 percent.  38 U.S.C. § 1155; 38 C.F.R. § 4.87; Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees, and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Turning now to the evidence, a July 2009 VA examination report reflects the Veteran's complaints of aching ankles with pain present about 90 percent of the time.  He denied flare-ups of the ankles.  On examination, the joint line of the ankles was found to be tender and painful with palpation on the left but not on the right.  Right ankle dorsiflexion was to four degrees and plantar flexion to 54 degrees.  Left ankle dorsiflexion was to four degrees and plantar flexion to 50 degrees.  X-rays of ankles were normal.  The Veteran was diagnosed with mild left ankle instability and very mild right ankle instability.  

An October 2014 VA examination report reflects review of the Veteran's claims file and diagnoses of bilateral tendonitis and bilateral ankle instability.  The Veteran reported diffuse ankle pain bilaterally from the distal legs to the toes, swelling, stiffness at times, and a burning sensation that did not feel warm to the touch.  He described flare-ups of the ankles that caused him to have difficulty walking distances.  ROM bilaterally included dorsiflexion to five degrees and full plantar flexion with pain exhibited on dorsiflexion which did not result in or cause functional loss.  However, the VA examiner noted that muscle tension prevented more dorsiflexion, not any ankle injury.  Additionally, he found that ligamentous instability did not cause decreased ROM.  There was no additional loss of function or ROM after repetitive-use testing.  The VA examiner stated that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups, and that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The Veteran did not have ankylosis and had suspected ankle instability or dislocation bilaterally.  The VA examiner did not find Achilles tendinitis or ankle instability.  He stated that the Veteran's ankles were normal with the exception of limited dorsiflexion which was due to muscle tension unrelated to any service-connected conditions.  He also found that the Veteran did not have arthritis and that any development of such would not be related to the military.

A January 2017 VA examination report reflects diagnoses of a right ankle sprain, which was active, and left ankle instability, which was quiescent.  The Veteran reported flare-ups involving burning, tingling, and numbness in the ankles and feet.   He had dorsiflexion to 15 degrees and plantar flexion to 40 degrees for the right ankle with pain noted on examination, which did not result in or cause functional loss.  He had dorsiflexion to 20 degrees and plantar flexion to 45 degrees for the left ankle with no pain noted.  There was no change with repetitive motion, and no objective pain during ROM testing of the ankles.  Repetitive-use testing could not be performed on the right ankle due to pain and swelling, although repetitive-use testing of the left ankle did not result in additional loss of function or ROM.  The VA examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use or flare-ups bilaterally.  The Veteran did not have any ankylosis or any joint instability suspected.  The VA examiner noted objective evidence of pain on passive ROM and nonweight-bearing testing of the right ankle, and none for the left ankle.

At the August 2017 hearing, the Veteran reported that he had loose and swollen ankles.  

Based on a careful review of the applicable evidence, both lay and medical, the Board finds that disability ratings in excess of 20 percent for the Veteran's bilateral ankle disabilities are not warranted for the entirety of the appeal period.  As the maximum schedular rating for the Veteran's bilateral ankle disabilities under DC 5271 have already been assigned, a higher schedular rating is not available, and the Veteran's claim for disability ratings in excess of 20 percent for bilateral ankle disabilities must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board considered whether a higher rating may be available under other diagnostic codes available to rate the Veteran's ankle disabilities.  However, the evidence does not indicate that the Veteran has ankylosis of the ankles (DC 5270) or the subastragalar or tarsal joint (DC 5272), malunion of the os calcis or astragalus (DC 5273), or astragalectomy (DC 5274).  Thus, despite the Veteran's contention of worsening at his August 2017 hearing, the other diagnostic codes are not applicable in order to evaluate whether disability ratings in excess of 20 percent are warranted for the Veteran's bilateral ankle disabilities.

The Board acknowledges that the Veteran's service-connected bilateral ankle disabilities cause pain.  The presence of pain, as described by the Veteran, is certainly a component of his disability and is contemplated in the rating criteria.  The Board finds that the 20 percent ratings assigned adequately portray any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his bilateral ankle disabilities.

As such, the Board finds that the weight of the evidence is against disability ratings in excess of 20 percent for the Veteran's bilateral ankle disabilities for the entirety of the appeal period.   As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.


ORDER

Prior to March 1, 2016, entitlement to a disability rating in excess of 20 percent for a service-connected low back disability is denied.

As of March 1, 2016, entitlement to a disability rating of 40 percent for a service-connected low back disability is granted.

Entitlement to a disability rating in excess of 20 percent as of June 11, 2009, for service-connected right ankle instability is denied.

Entitlement to a disability rating in excess of 20 percent as of June 11, 2009, for service-connected left ankle instability is denied.



REMAND

Remand is necessary for additional development, specifically VA examinations.

Regarding the Veteran's claim for service connection for depression, the Veteran is service-connected for posttraumatic stress disorder (PTSD).  September 2012 and October 2014 VA examination reports reflect that the Veteran is only diagnosed with PTSD with depressed mood as a symptom.  However, the Veteran contends that he currently has depression secondary to his service-connected disabilities, including his back, knees, and ankles.  His service treatment records (STRs) also reflect the Veteran's reports of depression during service in January 1984 and November 2000.  However, there is no VA examination or opinion clarifying whether the Veteran has a diagnosis of depression separate from PTSD, or whether the Veteran's depression is merely a symptom of his PTSD.

Additionally, a new VA examination must be obtained in order to assess the current severity of the Veteran's service-connected bilateral knee disabilities.  The Veteran reported swelling, aching, and pain in his bilateral knees with limitation of motion.  He was found to have meniscal issues and normal tests for stability.  However, at his August 2017 Board hearing, the Veteran reported that his knees "went out" and caused him to fall in the house sometimes, which had not been previously reported.  Given the new assertion of bilateral instability, which may indicate a worsening of his bilateral knee disabilities, a new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Similarly, a new VA examination must be obtained in order to assess the current severity of the Veteran's low back disability.  As decided above, the Veteran meets the criteria for a higher rating of 40 percent for his low back disability from March 1, 2016, based on the evidence currently of record.  Nonetheless, the Veteran has reported worsening back symptoms since his last VA spine examination and his more current VA outpatient treatment notes reflect persistent pain and an addition of a new pain medication to help with the symptoms.  See August 2017 VA treatment notes.  Given the assertion of worsening back symptoms since the last VA compensation examination and medical evidence reflecting such complaints, a new examination is necessary.  See Snuffer, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the January 2017 VA examiner, if available, or another qualified healthcare provider to determine the nature and etiology of the Veteran's claimed depression.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  A VA examination may be obtained if deemed necessary.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs reflecting the Veteran's report of depression or excessive worry in the January 1984 and November 2000 Reports of Medical History, although the October 1980, January 1984, July 1992, and November 2000 examination reports reflect normal clinical psychiatric evaluations.

*VA treatment records from May 2009 to July 2009 reflecting an impression of a mood disorder and the Veteran's report of depression for the last eight to nine years and certain life events, such as the death of his mother, the deployment of his son, and the cancer diagnosis of his brother.

*The Veteran's spouse's August 2009 statement.

*The Veteran's August 2009 statement.

*A VA treatment record reflecting hospitalization from November 3 to 8, 2010, with an admitting diagnosis of depression.

*A November 2010 private treatment record reflecting severe depression.

*A November 2010 statement from the Veteran's spouse.

*Social Security Administration records including a February 2011 comprehensive mental status evaluation reflecting a provisional diagnosis of a single episode of moderate major depressive disorder and a diagnosis of late onset dysthymic disorder, and an April 2011 Psychiatric Review Technique reflecting diagnoses of a single episode of moderate major depressive disorder and dysthymic disorder and moderate symptoms of chronic depression and the examiner's statement that a majority of the Veteran's limitations appeared to be related to psychological and physical conditions.

* A September 2012 VA PTSD examination report reflecting that the Veteran only has a PTSD diagnosis, which included depressed mood as a symptom.

*A VA discharge summary reflecting hospitalization from January 15, 2014, to February 12, 2014, with diagnosis of depression, not otherwise specified; and PTSD.

*An October 2014 VA PTSD examination report reflecting the sole diagnosis of PTSD, which included depressed mood as a symptom.

*The transcript of the August 2017 Board hearing.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

(a)  Determine whether the Veteran meets the criteria for a diagnosis of depression separate from his diagnosis of PTSD.

(b)  If so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression had an onset during the Veteran's active service or was caused by his active service, to include his reports of depression during service.

If the examiner determines that the Veteran does not have depression, he or she should address the depression diagnoses reflected in the record and discuss whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R § 4.125(b) (2017). 

(c)  Provide an opinion as to whether it is at least as likely as not that the Veteran's claimed depression is caused OR aggravated by his service-connected disabilities, to include his low back, bilateral knee, or bilateral ankle disabilities. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's patellofemoral pain syndrome of the bilateral knees.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected patellofemoral pain syndrome of the bilateral knees and address their severity.

*The examiner should discuss the Veteran's August 2017 testimony that he experiences instability in his bilateral knees, and resolve it with the October 2014 VA examiner's explanation that the Veteran's arthritis, meniscal tears, arthrosis, and joint laxity are not related to his service-connected patellofemoral pain syndrome of the bilateral knees.*

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups or upon repetitive use testing. 

(e)  Address any additional loss of motion or functional loss on repetitive motion and during flare-ups.  

Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups, including reported stiffness, swelling, and instability.

The examiner should provide an explanation for any conclusions reached.

3.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's low back disability.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected low back disability and its severity.

**Specifically address the Veteran's complaints of persistent back pain despite treatment and provide an opinion as to whether his low back disability results in unfavorable ankylosis of the entire thoracolumbar spine, or whether such is approximated.

(b)  Test and report the range of thoracolumbar spine motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups or upon repetitive use testing. 

(e)  Address any additional loss of motion or functional loss on repetitive motion and during flare-ups.  

Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups, including reported stiffness, swelling, and instability.

The examiner should provide an explanation for any conclusions reached.

4.  After conducting all other development deemed necessary, readjudicate the Veteran's claims for service connection for depression and for higher disability ratings for his bilateral knee disabilities and a rating higher than 40 percent for low back disability since March 1, 2016.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


